            Case 1:20-cv-02419-ELH Document 1 Filed 08/21/20 Page 1 of 3



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                         (NORTHERN DIVISION)

THE CORDISH COMPANIES, INC.                           *
601 East Pratt Street, 6th Floor
Baltimore, Maryland 21202                             *

       Plaintiff,                                     *

v.                                                    *      Case No.:

AFFILIATED FM INSURANCE COMPANY,                      *
270 Central Avenue, P.O. Box 7500
Johnston, Rhode Island 02919-4949                     *

       Defendant.                                     *

*      *       *       *       *       *      *       *      *      *      *        *   *    *

               DEFENDANT AFFILIATED FM INSURANCE COMPANY’S
                           NOTICE OF REMOVAL

       The Defendant, Affiliated FM Insurance Company (“AFM”), by and through undersigned

counsel, and pursuant to 28 U.S.C. §§ 1332 and 1446, hereby files this Notice of Removal from

the Circuit Court for Baltimore City, Maryland, to the United States District Court for the

District of Maryland, Northern Division, and in support thereof state as follows:

       1.      Plaintiff, The Cordish Companies, Inc. (“Cordish”), initiated the present action

against AFM in the Circuit Court for Baltimore City, Maryland, Civil Action No. 24-c-20-

002952, on or about July 9, 2020, seeking a declaratory judgment and alleging breach of

contract.

       2.      AFM came into receipt of the Complaint on or about July 22, 2020.

       3.      Pursuant to 28 U.S.C. §1446(b)(1), this notice is being filed within 30 days of

AFM’s receipt of the Plaintiff’s initial pleadings.

       4.      Plaintiff is domiciled in the State of Maryland.
             Case 1:20-cv-02419-ELH Document 1 Filed 08/21/20 Page 2 of 3



        5.      AFM is an insurance company organized under the laws of the State of Rhode

Island and maintains its principal place of business in Rhode Island.

        6.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332. There is true

diversity of citizenship, and the amount in controversy exceeds $75,000, exclusive of costs and

interest.

        7.      A copy of the Complaint filed in the Circuit Court and the subsequently issued

Summons are attached hereto as Exhibit A.

        8.      AFM will file and serve its responsive pleading to the Complaint as required by

the Federal Rules.

        9.      A true and correct copy of the Notice of Filing of Removal, which has been filed

contemporaneously in the Maryland Circuit Court action, is attached hereto as Exhibit B.



                                             Respectfully Submitted,

                                             /s/ Bryant S. Green, Esq. (#19752)
                                             Craig D. Roswell, Esq. (# 09529)
                                             Bryant S. Green, Esq. (# 19752)
                                             NILES, BARTON & WILMER, LLP
                                             111 S. Calvert Street, Suite 1400
                                             Baltimore, Maryland 21202
                                             (410) 783-6300
                                             (410) 783-6363 facsimile
                                             cdroswell@nilesbarton.com
                                             bsgreen@nilesbarton.com
                                             Counsel for Defendant,
                                             Affiliated FM Insurance Company




                                                2
          Case 1:20-cv-02419-ELH Document 1 Filed 08/21/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I CERTIFY that on this 21st day of August, 2020, a copy of this Notice of Removal was

served via e-mail, first class mail, and CM/ECF on:

       Daniel J. Healy, Esq.
       Marshall Gilinsky, Esq.
       Pamela D. Hans, Esq.
       Maria Brinkmann, Esq.
       dhealy@andersonkill.com
       mgilinsky@andersonkill.com
       phans@andersonkill.com
       mbrinkman@andersonkill.com
       1717 Pennsylvania Avenue NW, Suite 200
       Washington, DC 20006
       Counsel for Plaintiff,
       The Cordish Companies, Inc.

                                                      /s/ Bryant S. Green
                                                      Bryant S. Green




                                               3
